DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 14, drawn to a paper or paperboard.
Group II, claim(s) 15 – 17, drawn to a method for manufacturing a polyethylene coated paper or paperboard substrate.
Evidence of lack of unity between these two groups is found in Laiho et al, U.S. Patent Application Publication No. 2009/0004489 A1, wherein it is found to disclose the features of instant Claim 1. 
With regard to Claim 1, Laiho et al disclose a substrate (paragraph 0108) comprising two layers of a layer II (at least one further layer; paragraph 0109) which is a coating (paragraph 0116); the substrate is paper (paragraph 0114) and the coating comprises a mixture of polymer (A) that is low density polyethylene or  linear low density polyethylene and a polyolefin (B) that is also  low density polyethylene or  linear low density polyethylene, (paragraph 0064); a first coating layer that is a blend of low density polyethylene and  linear low density polyethylene and a second coating layer that is identical but that consists of low density polyethylene are therefore disclosed. The claimed combined grammage is not explicitly disclosed, but in the examples a single layer thickness of 45 m is disclosed (paragraph 0132) and a density of 1,195.7 kg/m3 (paragraph 0129), and an area of 10 cm x 10 cm (paragraph 0123). The claimed combined grammage is therefore disclosed.
As such, the common technical features of the claimed invention are not found to define a special technical feature.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782